People v Cooper (2015 NY Slip Op 05494)





People v Cooper


2015 NY Slip Op 05494


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2012-02974
 (Ind. No. 620/10)

[*1]The People of the State of New York, respondent, 
vBennie Cooper, appellant.


Lynn W. L. Fahey, New York, N.Y. (Steven R. Bernhard of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Victor Barall, and Claibourne Henry of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chun, J.), rendered March 15, 2012, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve his legal sufficiency challenge for appellate review (see CPL 470.05[2]; People v Gray, 86 NY2d 10, 19; People v Casarrubia, 117 AD3d 1072; People v Booker, 111 AD3d 759). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's identity as one of the perpetrators beyond a reasonable doubt (see People v Casarrubia, 117 AD3d 1072). Moreover, upon the exercise of our factual review power (see CPL 470.15[5]), we are satisfied that the verdict of guilt finding that the defendant was one of the perpetrators was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court